IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

DAVID W. LESTER,                    NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D15-5500

PROGRESSIVE    EXPRESS
INSURANCE COMPANY,

      Appellee.


_____________________________/

Opinion filed November 18, 2016.

An appeal from the Circuit Court for Escambia County.
Linda L. Nobles, Judge.

Bradley S. Odom and Richard D. Barlow of Odom & Barlow, P.A., Pensacola, for
Appellant.

Randall G. Rogers and Kathryn L. Ender of Cole Scott & Kissane, Miami, for
Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, C.J., JAY and WINSOR, JJ., CONCUR.